FILED
                                                               United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                   Tenth Circuit

                             FOR THE TENTH CIRCUIT                    April 20, 2016
                         _________________________________
                                                                   Elisabeth A. Shumaker
                                                                       Clerk of Court
WILLIAM REECE, DIANE REECE,
HERMAN TOLBERT, BENNETT
TANKSLEY, SUSAN HOLMES,
CHARLES TACKETT, as individuals and
as representatives for those seeking redress
for damages,

      Plaintiffs - Appellants,
                                                       No. 14-7010
v.                                             (D.C. No. 6:12-CV-00457-JH)
                                                       (E.D. Okla.)
AES CORPORATION, a Delaware
corporation; AES SHADY POINT, a
Delaware corporation; AES SHADY
POINT, LLC, a Delaware limited liability
company; MMHF, LLC, an Oklahoma
limited liability company, a/k/a Making
Money Having Fun, LLC, a/k/a Clean
Hydro Reclamation, a/k/a Clean Hydro
Evacuation, LLC; THUMBS UP RANCH,
LLC, an Oklahoma limited liability
company; DARYL J. JACKSON,
individually, d/b/a Daryl Jackson Trucking;
KEVIN J. JACKSON, an individual;
KENNETH JACKSON, an individual;
CHAD JACKSON, an individual;
MOUNTAIN MINERALS, INC., a
Delaware corporation; BRAZIL CREEK
MINERALS, INC., an Oklahoma
corporation; GCI MINING, an Oklahoma
corporation, d/b/a George Colliers, Inc.;
ASH GROVE RESOURCES, LLC, a
Kansas limited liability company;
MARINE COAL SALES COMPANY, a
Delaware corporation; FARRELL-
COOPER MINING COMPANY, an
Arkansas corporation; COAL CREEK
MINERALS, LLC, a Delaware limited
liability company; MCCORKLE TRUCK
LINE, INC., an Oklahoma corporation;
HUNTER RIDGE COAL COMPANY, a
Delaware corporation, a/k/a Anker Energy
Corporation; STAR BULK, a Texas
corporation, a/k/a PX Transportation, Inc.;
SEECO, INC., an Arkansas corporation,
a/k/a SWN Production Company, a/k/a
Southwest Energy Production Company,
Inc., a/k/a Southwest Oil & Gas Company;
XTO ENERGY, INC., a Delaware
corporation; R&J TRUCKING, INC., an
Oklahoma corporation; CHESAPEAKE
OPERATING, INC., an Oklahoma
corporation; PETROHAWK OPERATING
COMPANY, a Texas corporation;
STEPHENS PRODUCTION COMPANY,
an Arkansas corporation; HIGHLAND OIL
& GAS, LLC, a Delaware limited liability
company; CHOLLA PETROLEUM, INC.,
a Texas corporation; HANNA OIL & GAS
COMPANY, an Arkansas corporation;
ROSS PRODUCTION COMPANY, an
Arkansas corporation, a/k/a Ross
Production Co., a/k/a McCord Oil
Company, a/k/a Ross Explorations, Inc.;
SHIELDS OPERATING, INC., an
Arkansas corporation; BP AMERICA
PRODUCTION COMPANY, a Delaware
corporation; HOGBACK
EXPLORATION, INC., an Arkansas
corporation; SEDNA ENERGY, INC., an
Arkansas corporation; GRACO FISHING
& RENTAL TOOLS, INC., an Oklahoma
corporation; TXD TRANSPORT, LP, a
foreign limited partnership; BEAR
PRODUCTIONS, INC., an Oklahoma
corporation; BIG MAC TANK TRUCKS,
LLC, a Delaware limited liability company,
a/k/a Oklahoma Big Mac Tank Trucks,
LLC; B&B GAS WELL SERVICES, LLC,
an Oklahoma limited liability company;
MIKE KREBBS CONSTRUCTIONS,

                                              2
INC., an Oklahoma corporation; BEAR
TRANSPORTS, LLC, an Oklahoma
limited liability company;
INTERNATIONAL COAL GROUP, LLC,
a Delaware limited liability company,

      Defendants - Appellees,

and

BISHOP TRUCKING, an Oklahoma
corporation,

      Defendant.
                        _________________________________

                            ORDER AND JUDGMENT
                        _________________________________

Before HOLMES, MATHESON, and McHUGH, Circuit Judges.
                 _________________________________

       This matter comes on for consideration of the status report and the “Unopposed

Motion to Apply Appellate Ruling” filed by Defendants/Appellees Marine Coal Sales

Company, International Coal Group, LLC and Hunter Ridge Coal Company. Upon

consideration thereof, the abatement of this appeal as to these defendants/appellees is

lifted and the motion is granted. The bankruptcy court has lifted the automatic stay to

allow these parties to seek to have this court’s February 9, 2016 decision made applicable

to them. It is ordered that the February 9, 2016 Order and Judgment affirming the district

court judgment applies to Defendants/Appellees Marine Coal Sales Company,



       
         This order and judgment is not binding precedent, except under the doctrines of
law of the case, res judicata, and collateral estoppel. It may be cited, however, for its
persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
                                             3
International Coal Group, LLC and Hunter Ridge Coal Company. See Reece v. AES

Corporation, No. 14-7010 (10th Cir. Feb. 9, 2016).

      The mandate with respect to these parties shall issue forthwith.


                                            Entered for the Court

                                            PER CURIAM




                                            4